DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the r  applicant’s submission received 04/17/2020.                      .
2.	Claims 1 – 20 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the application data sheet and filing receipt.
2.	Domestic benefit has been claim with regards to U.S. Provisional Application No. 62/841,777, filed May 1, 2019.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 05/17/2021 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.


Information Disclosure Statement
1. 	 The information disclosure statement filed on 04/23/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 04/17/2020 are acceptable for examination purposes. 
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 – 8 and 11  – 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO (WO 2020/090119 A, the date of the PCT document: PCT/JP2018/040902 is relied on 11/02/2018 , a translated copy of WO 2020/090119 A1 is included for the applicant consideration and the pertinent paragraphs are used in the claim rejection below are highlighted ) in view of Papasakellariou (US 2020/0007296 A1, the provisional application 62/692, 910 dated 07/02/2018 is relied on).
 	 Regarding claim 1, NTT discloses: A method (¶ 0001, a wireless communication method) comprising:
 	 receiving, by a wireless device, one or more messages comprising one or more configuration parameters, for a cell, indicating a plurality of transmission configuration indicator (TCI) state groups (¶ 0035, a higher layer signaling is sent to the UE that indicate the TCI states of each CORSET (one or more TCI states per CORESET). In other words a TCI state is a particular configuration, a set of TCI states are preset for each CORSET hence multiple TCI state groups are present that carries multiple configurations ( a set of TCI states are interpreted as a TCI state group each group are assigned to a particular CORSET). See figure 13 for a single cell operation = ¶ 0135 );
 receiving a medium access control control element (MAC CE) activating a first TCI state for a control resource set (coreset); [¶ 0035, the MAC CE will activate a single state with regards to a given CORESET, that is of the plurality of states per CORSET configured by higher layer signaling, a single state can be activated by the MAC CE]
 determining a TCI state group, among the plurality of TCI state groups, comprising the first TCI state of the coreset; (the last sentence of ¶ 0035, that is “…UE will be implemented based on the active TCI state corresponding to the CORESET”. In other words when that particular TCI state is activate the UE will realized which CORSET is should begin monitoring, a CORSET as explained earlier is associated with a set of TCI states (interpreted as a TCI state group) hence it automatically determines the state group it is using with regard to a particular CORSET of multiple  CORSET (TCI state groups) based on a single activate TCI state )
 receiving, via the coreset, a downlink control information (DCI) scheduling a transport block; and (¶ 0039,the DCI is used to schedule PDSCH (that is the transmission of data and/reference signal(s)) and is always transmitted over the CORSET of interest, the TCI field tell the UE of the particular TCI of the plurality of TCIs’ hence the UE is aware of the CORSET and TCI states (TCI state group) that it should monitor as explained earlier in receiving data/reference signal )
  in response to the receiving the DCI via the coreset associated with the TCI state group, receiving the transport block based on the TCI state group. (¶ 0039,the DCI is used to schedule PDSCH (that is the transmission of data and/reference signal(s)) and is always transmitted over the CORSET of interest, the TCI field tell the UE of the particular TCI of the plurality of TCIs’ hence the UE is aware of the CORSET and TCI states (TCI state group) that it should monitor as explained earlier in receiving data/reference signal ). Note that transport blocks can be interpreted as data/PDSCH, since it is the PDSCH that transmits the data, and transport block are data that are passed from the MAC to PHY layer for transmission at the UE  ).
NTT discloses every aspect of the applicant claimed invention except the term transport block with regards to the DCI based on a particular state group, in the same field of endeavor such difference is seen in the reference of Papasakellariou see ¶ 0201, The UE will then receive the transport block in the respective CORESET based on the DCI and TCI states. [support is seen in the provisional application on pages 36 – 37]. In other words each CORESET is known to transmit DCI via the PDCCH, the DCI houses the TCI, which when decoded by the UE, points to the transport block being Transmitted on the PDSCH. The primary reference set forth the idea that a given CORESET is associated with multiple TCI states (TCI state group).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NTT’s system in view of Papasakellariou. The motivation for making the above modification would have been to improve scheduling and transmitting the transport block from multiple transmission points. [¶ 0200 of Papasakellariou].

NOTE:
Other reference that covers the limitation accounted form above by NTT are:
A.	Seo et al. (US 2020/0336928 A1, priority date is relied on), see claim 1-2, that is multiple TCI states per CORESET are configured by the base station via RRC signaling, the MAC control element is used to activate one of the state in the many states per CORESET. The PDCCH that carries the DCI is monitored in that activated CORESET that houses the plurality of TCI states. For the remaining details on the transport block is seen in the secondary reference used in the rejection of claim 1.
 	B.	Asustek (R1-1903046, “  Enhancements on multiple TRP or panel transmission”,  Athens, Greece, 25th February – 1st March, 2019), Alt 3 on the 3rd page states that the UE is configured with multiple CORESET, Alt 1 on the 3rd page sates a given CORESET can be configured by the network with more than one TCI state (RRC configuration is used in the configuration of the TCI states as seen in the last sentence of Alt 2 on the 3rd page). Hence the network can configure multiple group of TCI states that involves separate CORESET that originates from different TRP. It is well known that a single Cell governs multiple TRP. The last sentence in Alt 1, states that the MAC-CE is used in the activation of the TCI state. It is quite obvious if the MAC-CE activates a single TCI in a given CORESET the UE will know which CORESET it is dealing with and the set of TCI for that CORESET can be easily determined. The DCI/PDCCH in the CORESET is then used to schedule the transmission of data . The secondary reference used in the rejection of claim 1 which deals with transport block per CORSET in combination with Asustek would render claim 1 to be obvious to a person having ordinary skill in the art.

	Claims 11 and 20 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such components as a processor and memory with regards to a base station and user equipment is seen in the secondary reference of Papasakellariou see figure 2 and 3.Note that claim 20 recites the base station first follow by the user terminal, claim 1 and 11 are directed to the UE, hence the operation at the base station would be obvious since the UE in the latter half of claim 20 undo the process that occurs at the base station.

Claim 2, NTT further disclose:  The method of claim 1, wherein the TCI state group comprises at least one TCI state comprising the first TCI state.  [¶ 0035, each CORESET has a group of TCI states, hence at least one TCI state is present].

Claim 12  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

 	Claim 3, NTT further disclose: The method of claim 2, wherein the coreset being associated with the TCI state group comprises that the TCI state group comprising the first TCI state of the coreset.   [¶ 0035, each CORESET has a group of TCI states, hence at least one TCI state is present].

 	Claim 13  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

 	Claim 4, NTT further disclose:The method of claim 3, wherein the receiving, via the coreset, the DCI comprises receiving, via the coreset, a physical downlink control channel (PDCCH) with the DCI based on the first TCI state.  [¶ 0039, the DCI contains a field that dictates the TCI, the DCI is always be transmitted in the PDCCH (see ¶ 0201 of Papasakellariou) and as seen in ¶ 0035, each corset is associated with a group of TCI, the TCI in the DCI tells the CORESET being sent the PDSCH (data and other control information) ].

Claim 14  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

 	Regarding claim 5, NTT further discloses: The method of claim 4, wherein at least one demodulation reference signal (DM-RS) of the PDCCH is quasi co-located with a first reference signal indicated by the first TCI state.  (¶ 0042, DMRS port QCL with the DL-RS corresponding to the TCI, the PDCCH houses the DCI that carries with it the TCI information and is transmitted to the UE as explained in claim 4).

Claim 15  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.

Regarding claim 6, NTT further discloses:  The method of claim 1, wherein the DCI further indicates a second TCI state.   [¶ 0069, the DCI contains a field that dictates the TCI, the DCI is always be transmitted in the PDCCH and as seen in ¶ 0035, each corset is associated with a group of TCI, the TCI in the DCI tells the CORESET being sent the PDSCH (data and other control inforamtion), ¶ 0040 states that many other TCI can be selected to be transmitted in the DCI ].

Claim 16  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.

 	Regarding claim 7, NTT further discloses: The method of claim 6, wherein the TCI state group comprises the second TCI state.  [¶ 0035, each CORESET is associated with multiple TCI, hence selecting another CPRSET higher layer signaling will assign a particular group of TCI to that CORESET].

Claim 17  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 7.

 	Regarding claim 8, NTT further discloses: The method of claim 7, wherein the receiving the transport block based on the TCI state group comprises at least one DM-RS of the transport block being quasi co-located with a second reference signal indicated by the second TCI state.   (¶ 0042, DMRS port QCL with the DL-RS corresponding to the TCI, the PDCCH houses the DCI that carries with it the TCI information and is transmitted to the UE as explained in claim 4).

Claim 18  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 8.

Allowable Subject Matter
1.	Claims 9 – 10 and 19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463